Citation Nr: 0308734	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from May 1977 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for hypertension, and 
denied his application to reopen his claim for service 
connection for a psychiatric disability.  He responded with a 
timely Notice of Disagreement, initiating this appeal.  He 
was afforded a Statement of the Case, and he subsequently 
filed a timely substantive appeal, perfecting his appeals of 
these issues.  

The veteran's appeal was originally presented to the Board in 
August 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


REMAND

The veteran's claim was originally presented to the Board in 
August 2001, at which time it was remanded for additional 
development.  However, development actions ordered by the 
Board were either not undertaken, or not completed.  A remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes 
upon the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand.  Furthermore, 
where "the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance."  
Stegall v. West, 11 Vet. App. 268 (1998).  

In its remand order, the Board requested the RO to schedule 
the veteran for a VA medical examination to determine if he 
had a current diagnosis of hypertension, as defined by VA 
criteria, which require that hypertension be confirmed by 
readings taken two or more times on at least three different 
days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  
However, it does not appear that any efforts were made by the 
RO to conduct this examination.  The claims file is without 
an examination report, or any evidence, such as a 
notification letter, that such an examination was even 
attempted.  

Next, the Board notes that the August 2001 remand order 
requested the RO to contact the appropriate records 
depository and request the appellant's complete service 
medical records, including the clinical records associated 
with his alleged psychiatric hospitalization in 1982 or 1983 
at Camp Casey in Seoul, Republic of Korea.  However, this 
action was not accomplished.  Because such evidence, if it 
does exist as alleged by the veteran, is relevant to his 
pending claim and in the constructive possession of the VA, 
it must be obtained.  

Next, while additional evidence was received at the RO 
subsequent to the Board's August 2001 remand order, it does 
not appear this evidence was reviewed by the RO, and that a 
Supplemental Statement of the Case was afforded the veteran.  
See 38 C.F.R. § 19.37 (2002).  Such action must be taken by 
the agency of original jurisdiction prior to consideration by 
the Board.  

The Board also notes that the veteran has applied for Social 
Security Disability benefits.  Where VA has notice that the 
veteran is receiving, or applied to receive, Social Security 
Administration benefits, the records relied upon in making 
that determination are pertinent to a pending VA claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the veteran's pending claims must be remanded in order for 
these records to be obtained.  



In light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure full compliance with the VCAA's 
notification requirements and development 
procedures, codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  Any binding and pertinent Court 
decisions that are subsequently issued 
should also be considered.  Specifically, 
the RO should contact the appropriate 
records depository and request the 
appellant's complete service personnel 
and service medical records, including 
the clinical records associated with his 
hospitalization in 1982 or 1983 at Camp 
Casey in Seoul, Republic of Korea.  Any 
documents obtained should be associated 
with the claims folder.  If no record of 
the veteran's hospitalization exists, 
that fact should also be noted in the 
record.  

2.  The RO must contact the Social 
Security Administration and obtain all 
medical records related to the veteran's 
claim for Social Security Disability 
benefits.  

3.  Schedule the appellant for a VA 
examination to determine whether he has 
hypertension according to applicable 
rating criteria, which require that 
hypertension be confirmed by readings 
taken two or more times on at least three 
different days.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  If the veteran has 
hypertension, the examiner is asked to 
review the claims file, and particularly 
the service medical records, and this 
remand.  The examiner is asked to 
determine, based on review of the claims 
file and examination of the appellant, 
the likely etiology of any hypertensive 
disorder found.  The examiner should 
explicitly state whether it is at least 
as likely as not that hypertension arose 
during service, is due to disease or 
injury in service, or was manifest to a 
compensable degree (i.e., diastolic 
pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or 
more, or; minimum evaluation for an 
individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control) within one year of separation.  
The findings and opinions expressed 
should be recorded in a complete report 
of the examination that is associated 
with the claims file.

4.  After any development required by the 
VCAA and/or this remand is accomplished, 
the RO must reconsider the claims on 
appeal.  If any of these claims remain 
denied, the appellant and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and given the opportunity to 
respond.

Thereafter, the appeal should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




